(2004). Writ relief is generally available, however, only when there is no
plain, speedy, and adequate remedy in the ordinary course of law, and the
right to an appeal is generally an adequate legal remedy precluding writ
relief. NRS 34.170; NRS 34.330; Pan, 120 Nev. at 224, 88 P.3d at 841.
            Having considered the petition and appendix filed in this
matter, we conclude that petitioner has not demonstrated that our
intervention by way of extraordinary relief is warranted and we therefore
deny the petition. Pan, 120 Nev. at 224, 88 P.3d at 841; Smith, 107 Nev.
at 677, 818 P.2d at 851; NRAP 21(b)(1). In particular, with regard to the
unbundled counsel issue, the district court did not bar petitioner from
utilizing unbundled counsel, but simply required that any requests for
representation by unbundled counsel be made, in advance, through an ex
parte motion. Nonetheless, our denial of this petition does not preclude
petitioner, if aggrieved, from raising any of the issues addressed in this
petition as part of an appeal from any final judgment entered below.
            It is so ORDERED.

                                                                        J.




                                          Douglas




cc: Hon. William S. Potter, District Judge, Family Court Division
     Law Firm Express
     Kelleher & Kelleher, LLC
     Eighth District Court Clerk


                                     2